PER CURIAM.
This case came on for hearing on the mandate of the Supreme Court reversing the judgment of this court dismissing the petition, 48 E.(2d) 430, 71 Ct. Cl. 114, and plaintiff’s motion for judgment of $590,451.19 for the taxable fiscal period January 1 to June 30, 1918, with interest at 6 per centum per annum from 1919, and defendant’s reply to plaintiff’s motion accompanied by a reeomputation showing no overpayment for the taxable period in question.
Upon consideration of the mandate of the Supreme Court, the original record in the ease, plaintiff’s motion for judgment, and the defendant’s recomputation and reply to plaintiff’s motion, the court finds the following facts: (1) The correct net taxable income of plaintiff for the fiscal taxable period January 1 to June 30, 1918, was $1,826,611.94; (2) its correct invested capital for this period was $22,584,154.24; (3) plaintiff’s correct income and profits tax liability for the fiscal period January 1 to June 30, 1918, was $708,068.47; (4) the total tax paid by plaintiff for the calendar year 1918 was $1,246,-271.24; (5) plaintiff overpaid its income and profits tax for the fiscal period January 1 to June 30, 1918, in the amount of $538,-202.77; (6) the amount of $94,835.16 of this overpayment has been refunded with interest; (7) the correct overpayment of tax for which the plaintiff is entitled to judgment with interest bn the mandate of the Supreme Court is $443,367.61; and (8) the reeomputation filed by the plaintiff and the recomputation filed by the defendant are part of the record in this ease and are made a part of this finding by reference; wherefore,
It is ordered, adjudged, and decreed that the plaintiff recover of and from the United States $443,367.61, with interest at 6 per centum per annum on $287,859.02 from December 15, 1919, and on $155,508.59 from September 16, 1919, to such date as the Commissioner of Internal Revenue may determine, in accordance with the provisions of section 177 (b) of the Judicial Code, as-amended by section 615 (a) of the Revenue; Act of 1928, 28 USCA § 284 (b).